Citation Nr: 0727678	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  07-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1. Entitlement to an initial disability rating in excess of 
60 percent for degenerative disc disease of the lumbar spine 
with spinal stenosis and radiculopathy, claimed as a low back 
disability. 

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran had active service from March 1953 to March 1955

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine with spinal stenosis and radiculopathy and 
assigned a 60 percent disability rating, effective August 23, 
1999.  

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU rating in this appealed claim for an 
increased disability rating where the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996). See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).

In July 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006). 


FINDINGS OF FACT

1. The veteran's degenerative disc disease of the lumbar 
spine with spinal stenosis and radiculopathy has not 
manifested in ankylosis of the entire spine. 

2. The veteran's service-connected degenerative disc disease 
is manifested by marked limitation of motion, persistent 
pain, bowel and bladder incontinence, and moderate to severe 
effects on activities of daily living.

3. A 60 percent rating for the veteran's degenerative disc 
disease of the lumbar spine with spinal stenosis and 
radiculopathy disability was established on August 23, 1999, 
bringing the veteran's disability rating to 60 percent as of 
that date.

4. The veteran is unable to secure or follow a substantially 
gainful occupation, by reason of service-connected 
disability.


CONCLUSIONS OF LAW

1. The criteria for assignment of an initial disability 
rating in excess of 60 percent for degenerative disc disease 
of the lumbar spine with spinal stenosis and radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999); 38 C.F.R. §§ 
4.1, 4.40, 4.71a, Diagnostic Code 5243 (2006).  

2. The criteria for a total disability rating based on 
individual unemployability are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating

The veteran has appealed the RO's December 2005 grant of 
service connection for degenerative disc disease of the 
lumbar spine with spinal stenosis and radiculopathy and 
assignment of a 60 percent disability rating, effective 
August 23, 1999.  In a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded. AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5243, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumbered the diagnostic codes and created a 
General Rating Formula for Diseases and Injuries of the Spine 
and a Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (based on the 2002 amendments).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of 
amendments.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the former rating criteria, Diagnostic Code 5293 
assigned a maximum 60 percent disability rating for 
pronounced intervertebral disc syndrome, or degenerative disc 
disease, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

As of September 2003, Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine noted above, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns a 100 percent evaluation for intervertebral 
disc syndrome which manifests in unfavorable ankylosis of the 
entire spine.  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching. See Note 5 of the 
General Rating Formula.

With regard to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a maximum 60 
percent evaluation is assigned for disability with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note 1 provides that 
for purposes of evaluation, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

Of record are July 1999 and March 2000 letters from the 
veteran's private physician.  Diagnostic studies revealed 
significant canal stenosis at L3, L4, and L5.  Large spurs at 
L4 and L5 along with bilateral facet hypertrophic changes at 
L3 with canal stenosis and an anterior spur were also noted. 
Ligamentous calcification was observed at L4.  The veteran's 
physician noted that he has severe leg and back pain, 
difficulty walking, stiffness, and sleep disturbance caused 
by pain. The veteran also demonstrated severe limitation of 
motion of the lumbar spine.  The veteran's physician 
concluded he was permanently and totally disabled as a result 
of his back disability. 

The veteran underwent a VA spine examination in May 2005.  He 
reported increasing pain in his back and in both lower 
extremities, left greater than right.  The veteran stated he 
is unable to walk greater than fifty steps due to back pain 
and weakness in the lower extremities.  He also reported 
diffuse numbness and tingling, as well as difficulty with 
bowel and bladder incontinence.  The veteran reported 
requiring a wheelchair to travel distances greater than fifty 
feet. During the examination, the veteran was able to walk 
seventy five feet; however, the examiner noted that he walked 
with a slow, shuffling gait using two canes. 

On examination, the veteran rested in approximately 20 
degrees of flexion in his lumbar spine.  He was able to 
forward flex to 30 degrees, however, the examiner observed 
guarding and pain with flexion. Flexion was measured from 20 
degrees to 30 degrees.  The veteran was able to perform full 
extension. Rotation and side to side bending was minimal due 
to guarding with pain. The examiner noted diffuse tenderness 
to palpation about the veteran's lower lumbar spine and 
sacroiliac joints.  In addition, the examiner noted globally 
decreased sensation to light touch, as well as pain and 
radicular symptoms with straight leg raise bilaterally.  

X-rays of the veteran's lumbar spine revealed diffuse 
degenerative changes with loss of disk height at multiple 
levels and most severe at L5-S1.  The veteran's previous CT 
scans were shown to have a significant canal stenosis at L3, 
L4, and L5 as well as facet hypertrophy.  The veteran 
reported severe pain at all times, although he did not note 
flare ups or incapacitating episodes. 

Pursuant to the former rating criteria, the veteran has been 
assigned the maximum 60 percent disability rating for 
pronounced intervertebral disc syndrome. With regard to the 
revised diagnostic criteria, the veteran does not have 
unfavorable ankylosis of the entire spine. In this case, 
there is no medical evidence establishing ankylosis of any 
portion of the veteran's spine at any time, and there are no 
symptoms indicative of unfavorable ankylosis.  Therefore, the 
criteria for a 100 percent rating (in so much as it relates 
to ankylosis) are not met. 

Further, the evidence does not establish the occurrence of 
incapacitating episodes. A review of the veteran's VA and 
private treatment records reveals he has not been prescribed 
bed rest to treat his lumbar spine disability. In May 2005, 
the veteran denied the occurrence of incapacitating episodes. 
Further, he has already been assigned the maximum 60 percent 
disability rating available for intervertebral disc syndrome 
based on evaluation of incapacitating episodes.  

The Board concludes, therefore, that the criteria for a 
disability rating in excess of 60 percent for intervertebral 
disc syndrome are not met under either the former or the 
revised diagnostic criteria. Further, the evidence does not 
reveal manifestations of intervertebral disc syndrome 
warranting a rating higher than already granted for a 
specific period or "staged rating" at any time since the 
effective date of the claim. Fenderson, 12 Vet. App. 119, 
126-27 (1999). As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

There is no objective evidence of any symptoms due to 
service-connected degenerative disc disease of the lumbar 
spine with spinal stenosis and radiculopathy that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Total Disability for Individual Unemployability (TDIU)

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating when the TDIU issue is raised by assertion or is 
reasonably indicated by the evidence, regardless of whether 
the RO has expressly addressed this additional issue. See 
VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994). However, the question of a TDIU 
rating may be considered a component of an appealed increased 
rating claim only if the TDIU claim is based solely on the 
disability or disabilities that are the subject of the 
increased rating claims. VAOPGCPREC 6-96. 

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by non-service-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more. 38 C.F.R. § 4.16(a). If 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. The Board notes that by rating decision 
dated December 2005 the veteran's service-connected 
degenerative disc disease of the lumbar spine with spinal 
stenosis and radiculopathy was evaluated as 60 percent 
disabling, effective August 23, 1999.  

A TDIU is an award of increased compensation. As with other 
claims for increases, a medical examination is required in 
conjunction with the claim. See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995). The record reveals that during the 
appeal, the veteran underwent a May 2005 VA spine examination 
and a June 2005 VA heart examination.

In May 2005 a VA examiner noted that the veteran walked with 
a slow, shuffling gait using two canes. The veteran was able 
to walk approximately seventy-five steps before experiencing 
leg pain. On examination, the veteran reported difficulty 
with bowel and bladder incontinence.  In addition, he 
indicated his son assists him by getting his groceries and 
mail.  The veteran stated he is unable to care for himself. 
The examiner noted the veteran had significant limitations 
and concluded he was markedly disabled due to his chronic 
pain.

Also of record is a June 2005 VA heart examination. The 
veteran reported that for the past five years he has been 
restricted to a wheelchair and is only able to walk fifty 
feet before his legs begin to go numb and he begins to drag 
his left leg.  Further, the veteran requires a wheelchair 
outside of his home. In this regard, he stated he is able to 
walk to his vehicle and drive; however, his son must push him 
in the wheelchair while shopping. The veteran stated he is 
unable to perform housework because he cannot bend over; 
however, he is able to cook for himself.  Further, he 
reported requiring assistance to reach his back and below his 
knees while showering.  The VA examiner noted that the 
veteran has significant disability and limitation of 
activity.  The examiner concluded that this is primarily the 
result of the veteran's back condition. 

In addition, the veteran has submitted a March 2000 medical 
opinion statement from his private neurosurgeon. He concluded 
that the veteran's back disability has rendered him 
permanently and totally disabled. 

A review of the veteran's medical records reveals he is 
currently service-connected for degenerative disc disease of 
the lumbar spine with spinal stenosis and radiculopathy.  A 
60 percent disability rating has been assigned. The Board has 
carefully weighed the evidence of record and finds that there 
exists an approximate balance of evidence for and against the 
claim. In this regard, VA examination reports indicate the 
veteran is unable to walk more than fifty to seventy five 
feet without pain.  Further, his ability to perform most 
activities of daily living has been moderately to severely 
limited.  In addition, the veteran's private physician has 
concluded that he is permanently and totally disabled. The 
evidence indicates that the veteran's service-connected 
lumbar spine disability is of such severity that it is 
impossible for him to follow substantially gainful 
employment. When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant. See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2005). 

Accordingly, in light of the evidence showing unemployability 
due to degenerative disc disease of the lumbar spine with 
spinal stenosis and radiculopathy, the Board concludes that a 
grant of TDIU is warranted under 38 C.F.R. § 4.16(a). 
Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated April 2006 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  The veteran received notice regarding the 
criteria for increased disability ratings and assignment of 
effective dates of disability benefits in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist:  Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and provided 
the veteran a VA medical examination in May 2005.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating this claim. 

With regard to the total disability rating based on 
unemployability of the individual, this decision effects a 
complete grant of the benefit sought on appeal.  Therefore, 
appellate review of this claim may be conducted without 
prejudice to the veteran, Bernard v. Brown, 4 Vet. App. 384 
(1993) and it is unnecessary to analyze the impact of recent 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  










ORDER

1. Entitlement to an initial disability rating in excess of 
60 percent for degenerative disc disease of the lumbar spine 
with spinal stenosis and radiculopathy, claimed as a low back 
disability is denied. 

2. Entitlement to a total disability rating based on 
individual employability is granted, subject to regulations 
applicable to the payment of monetary benefits. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


